239 S.W.3d 163 (2007)
Daniel WILLIAMS, Appellant,
v.
BRECKENRIDGE MATERIAL COMPANY and Treasurer of Missouri as Custodians of Second Injury Fund, Respondents.
No. ED 89781.
Missouri Court of Appeals, Eastern District, Division Four.
November 27, 2007.
Ray A. Gerritzen, St. Louis, MO, for appellant.
Eileen Ruppe Krispin, Toni L. Camp, John P. Palombi, St. Louis, MO, for Respondents.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Daniel Williams (hereinafter, "Claimant") appeals from the award of the Labor and Industrial Relations Commission (hereinafter, "the Commission") awarding him permanent partial disability benefits in connection with a work-related accident arising during the course of his employment with Breckenridge Material Company. Claimant also appeals the Commission's decision determining the Second Injury Fund (hereinafter, "SIF") was not liable for permanent total disability benefits (hereinafter, "PTD benefits").
Claimant raises one point on appeal challenging the Commission's decision on three separate grounds. First, Claimant argues the Commission erred in failing to award him temporary benefits until he could lose weight and be reevaluated to determine whether he was a candidate for back surgery. Alternatively, Claimant argues the Commission's failure to award PTD benefits was contrary to the overwhelming weight of the evidence and triggered SIF liability. Finally, Claimant argues the Commission ignored competent and substantial evidence with respect to his preexisting conditions.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).